Citation Nr: 1206071	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  08-37 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right foot disability, including second, third, and fifth toe deformities.

2.  Entitlement to service connection for a left foot disability, including second, third, and fifth toe deformities.

3.  Entitlement to service connection for a low back disability, including sciatic nerve involvement and a right hip disorder to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for periodontal disease for compensation purposes.

5.  Entitlement to a compensable rating for right fourth hammertoe with non-tender scar.

6.  Entitlement to a compensable rating for dry eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1991 to November 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2008 and June 2009 by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original jurisdiction (AOJ) review of evidence submitted at the hearing.  The record was held open for 30 days after the hearing to allow the Veteran an opportunity to submit additional private treatment records.  There is no indication, however, that additional private medical evidence was received.

The Board notes that the foot disability service connection claims developed on appeal addressed the issues as residuals of great toe bunionectomies to the left and right feet, but that in correspondence and personal hearing testimony the Veteran reported that her bilateral bunionectomies were performed many years before active service.  She clarified that the bases for her claims were due to additional foot disabilities incurred as a result of injuries during basic training and for which she received surgical treatment during and soon after active service.  She also clarified that the service connection claims developed as sciatic nerve involvement and a right hip disorder were the results of a low back injury during active service and an altered gait due to her foot disabilities.  Therefore, the issues as to these matters are more appropriately addressed as provided on the title page of this decision.

The issues of entitlement to service connection for a right foot disability, for a left foot disability, and for a low back disability and entitlement to compensable ratings for right fourth hammertoe with non-tender scar and dry eye are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the issue addressed in this decision has been obtained.  

2.  Periodontal disease for which VA compensation may be paid is not shown by the evidence of record.


CONCLUSION OF LAW

The criteria for service connection for periodontal disease for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.310, 3.381, 4.150 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2008, July 2008, August 2008, and December 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing her claims and identified the Veteran's duties in obtaining information and evidence to substantiate her claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided.  The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements and testimony in support of her claim.  The Veteran does not claim and the evidence does not show that she has bone loss through trauma or disease such as osteomyelitis.  Therefore, further attempts to obtain additional evidence as to her periodontal disease compensation claim would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided). 

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

Dental Disorder Claim

At the outset, the Board notes that the Veteran's claim for service connection for periodontal disease was contrued as a claim for dental treatment which was denied by the RO in the January 2008 rating decision on appeal.  In a statement received in June 2008, the Veteran clarified that she was seeking "service-connected compensation for residuals relating to recessive gums & gingivitis as a result of adult orthodontist and cranial nerve damage."  See statement of Veteran received June 2008.  Thus, the Board's discussion is limited to service connection for a dental disorder for compensation purposes.

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4, provides compensable disability ratings for the loss of teeth due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code 9913 (2011).  It is noted that these ratings apply only to bone loss through trauma or disease such as osteomyelitis and not to the loss of the alveolar process as a result of periodontal disease.  Id.

Further, for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997); see also 38 C.F.R. § 3.306(b)(1) (2011).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a "service trauma" under the statute is an injury or wound produced by an external physical force during the performance of military duties, and does not include the intended result of proper medical treatment.  Nielson v. Shinseki, 607 F.3d 802, 804 (2010). 

VA law provides that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment, and rating action should consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service and, when applicable, to determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2011).

In this case, the Veteran's service treatment records are negative for evidence of any loss of teeth due to the loss of substance of the body of the maxilla or mandible due to bone loss through trauma or disease such as osteomyelitis.  Records show she underwent orthognathic surgery in January 1994 to correct an occlusal discrepancy.  

A July 2003 rating decision, among other things, established service connection for neuritis, fifth cranial nerve.  A 10 percent rating was assigned.  An unappealed August 2010 rating decision denied service connection for a temporomandibular joint disorder and an increased rating for service-connected neuritis, fifth cranial nerve.

In statements including her May 2008 notice of disagreement the Veteran asserted that service connection was warranted for recessive gums and gingivitis as a result of her service-connected fifth cranial nerve disability.  In testimony provided in June 2010 she reported, in essence, that she had been treated in service for gingivitis, gingival recession, and periodontitis.  

On VA dental examination in October 2007 the examiner found no loss of bone of maxilla; no malunion or nonunion of the maxilla; no loss of bone of the mandible; no nonunion or malunion of the mandible; no loss of motion at the temporomandibular articulation; no loss of bone of the hard palate; no evidence of osteoradionecrosis or osteomyelitis; no tooth loss due to loss of substance of the body of the maxilla or mandible (other than loss due to periodontal disease); and no speech difficulty.  The diagnosis was abfraction (cervical erosion) of several maxillary and mandibular teeth with excellent dental/oral health, absence of periodontal disease.  The examiner noted that examination of the Veteran revealed facial gingival recession of 1-3 mm not related to the oral surgery provided in the Air Force and not as a result of periodontal disease (which was not present) or gingivitis.  The examiner found that it was most likely that the gingival recession was due to use of abrasive toothpastes, brushing horizontally across the free gingival margins of the teeth, and upon exposure of the cementoenamal junction, erosion/abrasion of teeth with brush causing cervical abfraction and sensitivity of all teeth with recession.  The Veteran's case as discussed with an oral surgeon who reportedly agreed that the cervical sensitivity was not due in any way to the bilateral sagittal split osteotomy (BSSO) surgical procedure  but rather from aggressive brushing of teeth and the probable abrasiveness of the toothpaste used by the Veteran.  The examiner concluded that the most likely cause of the Veteran's cervical sensitivity was iatrogenic (self-induced) on the part of the Veteran and not related to any presence of periodontal disease or trigeminal neuritis (which the examiner could not demonstrate) or even military service as the Veteran claimed.  

Based upon the evidence of record, the Board finds that a dental disorder or periodontal disease for VA compensation purposes is not shown by the evidence of record.  There is no evidence of any loss of substance of the body of the maxilla or mandible as a result of trauma or disease such as osteomyelitis.  There is no competent and credible evidence of that there is a secondary service-connected dental disability.  Therefore, the claim for entitlement to service connection for periodontal disease for compensation purposes must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

Entitlement to service connection for periodontal disease for compensation purposes is denied.



REMAND

A review of the record shows the Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her remaining claims.  The Board finds, however, that additional development is required as to these issues.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran contends that she has additional bilateral foot disabilities as a result of active service.  She testified in June 2010 that, although she had undergone bilateral bunionectomies prior to service in 1976, she had no problems with her feet upon enlistment.  See Transcript (Tr.) p. 5.  She also testified that she had no left foot surgery in service and that the surgery on her left fifth toe was performed after service.  See Tr. p. 13.  Service treatment records dated in April 1990 show the Veteran reported no history of foot problems and that an enlistment examination revealed no abnormalities of the feet.  A medical history entry on a service treatment folder noted she had bilateral bunionectomies in 1976.  Reports dated in December 1991 show she complained of pain and that a bone scan revealed stress fractures to the bilateral tibias and feet.  An April 1992 report noted she complained of painful feet, right greater than left.  A diagnosis of corns was provided.  A February 1996 report noted she underwent fusion to the right third proximal interphalangeal (PIP) joint and resectional arthroplasty of the right fourth PIPJ.  An August 1998 report noted revision arthrodesis to the right fourth PIP joint and metatarsophalangeal capsular release with K-wire pinning.  VA treatment records show the Veteran underwent bilateral fifth digit arthroplasties in August 2005.  

VA examination of the feet in October 2007 included diagnoses of decreased range of motion of the right second, third, and fourth toes from past corrective surgeries.  The examiner found that the right fourth toe decreased range of motion was incurred in service, but noted that the Veteran had bilateral second and third hammertoe surgery at age 12 prior to service and that an opinion as to direct connection with service could not be made without resort to speculation.  The examiner also noted residual nontender scarring from bilateral bunion surgery with mild left hallux valgus existed prior to service and was not related to service, that residual bilateral fifth toe pain and scarring and slight right fifth toe deformity were incurred four years after service, that decreased left second and third toe range of motion and nontender surgical scarring were due to surgery prior to service, and that right second and third toe nontender scarring was due to surgery prior to service.  A diagnosis of pes planus was also provided without opinion as to etiology.  

The Board notes that although service treatment records subsequent to enlistment noted a history of bilateral bunionectomies in 1976 and that the Veteran has readily admitted this fact it is unclear from the evidence of record how the October 2007 VA examiner determined the 1976 procedure involved only the bilateral second and third toes.  As no foot disability was noted on an April 1990 enlistment examination she is presumed to have been in sound condition upon entry in the absence of clear and unmistakable evidence that a disability existed prior to service and clear and unmistakable evidence that such disability was not aggravated by service.  It is also significant to note that the October 2007 examiner did not address the relevance, if any, of the findings in service of stress fractures including of the bilateral feet in December 1991.  The evaluation of the Veteran's service-connected right fourth hammertoe is found to be inextricably intertwined with these service connection claims.  

The Board also notes that the Veteran testified in June 2010 that she had received private treatment pertinent to her claims, including for a low back disorder and sciatica.  Appropriate efforts are required to obtain copies of these treatment records for an adequate determination of the issues remaining on appeal.  The Veteran asserts that she received treatment for her back disorder in service, including in September 1993 and September 1994, and that her present back problems were further aggravated by an altered gait due to her foot disabilities.  A March 2006 VA medical statement noted the Veteran's bilateral stress fracture in the lower extremities "coincides" with her current treatment for constant pain in the lower extremities with effects to her left hip, thighs, knees, and calves.  VA treatment records include a diagnosis of sciatica likely secondary to piriformis syndrome in April 2006.  Private treatment records dated in November 2007 noted the Veteran had been involved in a motor vehicle accident in June 2007 and provided diagnoses including post-traumatic "lumbalgia" and left lumbar radiculitis with an eccentric disc herniation at L5-S1.  In light of the complex medical issues in this case, the Board finds that additional development is required as to the service connection and increased rating claims on appeal involving the Veteran's feet, low back, and sciatic nerve disorders.

VA regulations provide that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2011).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

As to the Veteran's increased rating claim for dry eye, the Board notes that this disability has been evaluated under the criteria for keratopathy, 38 C.F.R. § 4.79, Diagnostic Code 6001.  During the pendency of this appeal, however, the regulations related to eye disabilities were amended and renumbered.  See 73 Fed. Reg. 66,554 (Nov. 10, 2008).  It is significant to note that this amendment revised Diagnostic Code 6025 (now identified as disorders of the lacrimal apparatus) and added Diagnostic Code 6037 (pinguecula, which is evaluated based upon disfigurement).  Service and VA treatment records include diagnoses of bilateral dry eye syndrome and pinguecula.  A July 2008 VA treatment report noted that no keratopathy was seen upon examination.  The Board notes that VA eye examination in May 2007 provided diagnoses of bilateral dry eye syndrome and pinguecula associated with dry eyes, but did not address symptoms as might be analogous to keratopathy such as incapacitating episodes of inflammation over the course of the appeal period.  It was further noted that the Veteran reported her pinguecula had become more noticeable over the years.  The examiner, however, provided no opinion as to whether this disorder was disfiguring.  In light of the evidence of record and the revised rating criteria, the Board finds that additional development is required for an adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for the issues remaining on appeal.  She should be specifically requested to provide information as to her bunionectomies in 1976 and the private medical care she identified at her hearing in June 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records, to include reports associated with her post-service foot surgeries.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for an appropriate VA examination for:  

(a) an opinion as to whether it is at least as likely as not (50 percent probability or greater) that she has right or left foot disabilities (other than right fourth hammertoe), including pes planus, hallux valgus, and decreased toe range of motion, that was incurred or aggravated as a result of active service. (The examiner must summarize the pertinent evidence of record and specifically address whether any specific foot disability clearly and unmistakably existed prior to active service and, if so, whether there is clear and unmistakable evidence that such preexisting disorder was NOT aggravated in service); 

(b) findings and conclusions as to the current nature and severity of her service-connected right fourth hammertoe with non-tender scar disability; 

(c) an opinion as to whether it is at least as likely as not that the Veteran has a current low back and/or sciatic nerve disorder and/or a right hip disorder as a result of active service or that is proximately due to, or alternatively, aggravated by a service-connected disability.  

All indicated tests and studies are to be performed, to include range of motion studies.  The examiner must address whether there is any additional limitation of motion due to pain or functional loss.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran should be scheduled for an appropriate VA eye examination for findings and conclusions as to the current nature and severity of her service-connected dry eye disability.  The examiner should identify all symptoms associated with bilateral dry eye syndrome and pinguecula, including any disfigurement due to pinguecula, visual impairment, and/or any symptoms as might be analogous to keratopathy such as incapacitating episodes of inflammation over the course of the appeal period.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the AMC/RO should review the issues remaining on appeal.  All applicable laws and regulations should be considered, to include whether any higher or separate ratings are warranted as a result of amended regulations related to eye disabilities (Diagnostic Codes 6001, 6025, and 6037).  If any benefit sought remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


